Citation Nr: 0620012	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  94-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Evaluation of residuals of a shell fragment wound to the 
neck with retained metallic foreign body, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a total disability evaluation due to 
individual unemployability arising from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO denied 
an increased evaluation for residuals of a shell fragment 
wound (SFW) to the neck with a retained metallic foreign 
body.  The prior 10 percent evaluation was confirmed and 
continued.  The RO also denied entitlement to a total 
disability evaluation for individual unemployability (TDIU) 
arising from service-connected disabilities.  The veteran 
appealed these determinations.  

The Board remanded these issues in June 2003 and April 2004 
for development of the evidence.  The case has now returned 
for appellate consideration.

This issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reveals that the shrapnel wound to the neck with 
a retained metallic foreign body has resulted in no more than 
a moderate injury to Muscle Group XXII.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for residuals of shell fragment wound to the neck 
with retained metallic foreign body have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71, 4.73, Diagnostic Code 5313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2003, July 2003, and April 2004.  These 
letters informed him of the requirements to establish an 
increased evaluation for a SFW of the neck.  He was advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to this claim to VA.  
The VCAA notifications were issued after the initial adverse 
decision of April 1996.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the Board cured this defect with 
its remands in June 2003 and April 2004 which instructed the 
Agency of Original Jurisdiction (AOJ) to issue the 
appropriate VCAA notice and readjudicate this issue.  The AOJ 
has done so.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation.  The 
letters specifically informed him of the type of evidence 
necessary to establish a particular disability rating.  
However, he was not informed of the type of evidence 
necessary to establish an effective date for the award of his 
disability evaluation.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (Where the Board addresses a question 
that has not been addressed by the Agency of Original 
Jurisdiction (AOJ), the Board must consider whether the 
veteran has been prejudiced thereby.)  In that regard, as the 
Board concludes below that the veteran's SFW of the neck has 
remained static during the applicable appeal period, the 
issue of determining an effective date is rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his SFW.  The veteran has 
only identified post-service private and VA treatment.  The 
available VA records have been obtained and associated with 
the claims file.  The veteran has directly submitted 
statements from his private physicians.

However, the actual private treatment records have not been 
submitted or obtained.  The VCAA letters have repeatedly 
asked the veteran to identify pertinent evidence, and he has 
not submitted the requisite information on a signed release 
form so that this evidence could be directly obtained by VA.

The Board finds that in regards to the private treatment 
records discussed in the proceeding paragraph, the veteran 
has not fully cooperated with VA's efforts to obtain all 
pertinent evidence.  Without such cooperation, obtaining this 
evidence is impossible and further efforts to develop this 
evidence would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d) (The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records...); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996), Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.)  Based on 
these facts and analysis, the Board concludes that all 
pertinent evidence (reasonably obtainable) regarding the 
issue decided below has been obtained and incorporated into 
the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examinations in March 1996, 
October 1998, October 1999, June 2000, and August 2003.  A VA 
medical opinion was obtained in September 2003.  Many of 
these examiners indicated that the claims file had been 
reviewed in connection with these examinations.  Therefore, 
these examinations are adequate for rating purposes.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, the Board remanded this case for development 
of the evidence in June 2003 and April 2004.  The AOJ was 
instructed to issue the appropriate VCAA notification, obtain 
VA compensation examinations, request treatment records, and 
readjudicate the claim on appeal.  As discussed above, the 
Board finds that the AOJ has fully complied with its remand 
instructions and no further development is required in this 
case.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of the SFW to the Neck

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

According to Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), a lay person is competent to provide evidence on the 
occurrence of injury and resulting symptoms.  However, only a 
medical professional can provide competent, probative 
evidence regarding the diagnosis or etiology of a disability.  
The Board cannot base its determinations on its own 
uncorroborated medical opinion, but must instead base its 
medical determinations on evidence provided by competent 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently service connected for residuals of a 
shrapnel wound to neck.  Shrapnel wounds often result in 
impairment of muscle, bone, and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups.  Muscle 
Group damage is categorized as slight, moderate, moderately 
severe, and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).  See 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (The Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals.)

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c) of 
this section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Moderately severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and complaint.  
Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

The residuals of the veteran's SFW to the neck are currently 
evaluated as 10 percent disabling under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.73, Diagnostic Code 5322 
(Muscle Group XXII).  For injuries affecting this Muscle 
Group, the Code authorizes a noncompensable evaluation for 
slight disability, a 10 percent for moderate disability, a 20 
percent for moderately severe disability, and a 30 percent 
for severe disability.  

VA compensation examinations in March 1996 found good muscle 
strength and no tissue loss in the neck.  There was no loss 
of motion in the cervical spine.  However, the veteran 
claimed that he had pain with neck flexion and rotation.  X-
rays revealed metallic foreign body in the right 
paramandibular region with no evidence of fracture.  The 
diagnosis was of a neck scar as a residual of a SFW.

A private physician prepared a report in April 1996.  He 
noted the veteran's complaints of severe pain.  On 
examination, there was severe limitation of motion in the 
neck due to the SFW.  Another private physician prepared a 
reported dated in July 1998.  It was noted that examination 
had revealed the veteran suffered with severe pain due to his 
SFW to Muscle Group XXII.  

The veteran was afforded another series of VA compensation 
examinations in October 1998.  The veteran complained of pain 
in his neck.  He denied any periods of symptomatic flare-up 
or additional limitation of function during such periods.  
The examiner found that the SFW to the neck did not have any 
effects on the veteran's usual occupation and daily 
activities.  On examination, there was no objective evidence 
of painful motion, weakness, tenderness, fatiguability, or 
incoordination.  There were no postural deformities or 
underlying tissue loss, but a left side platysma deformity 
did exist.  Spasm was noted in the neck musculature.  Range 
of motion was flexion to 60 degrees, backward extension to 20 
degrees, lateral flexion to 60 degrees, and bilateral 
rotation of the neck to 70 degrees.  No adhesions, tendon 
damage, bone/joint damage, or nerve damage was found on 
examination.  The diagnosis was shrapnel wound to the left 
neck.  The examiner opined that the SFW had resulted in a 
slight deformity of the neck muscles.  There was a slight 
loss of motion in the neck and pain on motion, but the 
examiner found this was due to degenerative changes and not a 
residual of the SFW.  

In an addendum prepared in January 1999, the examiner noted 
that he had used a different range of motion scale from that 
commonly used by VA.  On the scale commonly used by VA, the 
veteran's cervical flexion was to 35 degrees and his neck 
rotation was to 55 degrees.  He further opined that the 
veteran's SFW to the neck was superficial and had no effect 
on his employability.  Another addendum was prepared in March 
1999 after the examiner had been given an opportunity to 
reexamine the veteran.  He reported range of motion in the 
neck of 40 degrees of flexion, 30 degrees of backward 
extension, 55 degrees of lateral rotation, and 40 degrees of 
bilateral bending.

A series of VA compensation examinations were again provided 
in June 2000.  The veteran complained of pain over his left 
neck that radiated to the temporomandibular joint and head, 
which occurred approximately three times a week.  The veteran 
claimed that his neck pain had periods of symptomatic flare-
up that required him to lie down in bed and rest.  His neck 
pain was also alleviated by medication and head message.  On 
examination, there was no tenderness or edema in the neck.  
Platysma existed on the left side.  There was no tissue loss 
and muscle strength was 5, on a scale from 1 (little 
strength) to 5 (full strength).  Range of motion in the neck 
was to 30 degrees flexion, to 30 degrees extension, to 40 
degrees lateral flexion, and to 55 degrees rotation.  There 
was pain during right lateral flexion of the cervical spine.  
During periods of flare-up, range of motion in the neck was 
estimated to be 20 degrees of flexion and extension, 30 
degrees of lateral bending, and 50 degrees of rotation.  
However, the examiner noted that there was no loss of muscle 
function on examination.  The diagnosis was residuals of SFW 
to the neck with metallic foreign body.  The examiner opined 
that the SFW had only resulted in a slight disability to the 
affected muscle group.  This wound was reported to be 
superficial and not a contraindication to employment.

A series of VA compensation examinations given in August 2003 
noted the veteran's complaints of severe neck pain that 
occurred twice a week and lasted up to half a day.  This pain 
was aggravated by cold weather and alleviated with 
medication.  On examination, there was no tissue loss, 
adhesions, tendon damage, bone/joint damage, or nerve damage.  
Muscle strength was at a level of 4 and there was no muscle 
herniation.  There was normal muscle function in the neck.  
Range of motion in the neck was flexion to 40 degrees, 
extension to 20 degrees, lateral bending to 40 degrees, and 
rotation to 50 degrees.  During range of motion study there 
was no major pain elicited.  During symptomatic flare-up, 
range of motion was estimated to be 20 degrees flexion, 10 
degrees extension, 20 degrees lateral bending, and 30 degrees 
rotation.  The diagnoses included residual "GSW" to the 
neck with metallic foreign body.  The examiner opined that 
the neck wound was superficial.  However, due to the 
veteran's complaints of neck pain, the examiner felt that 
this SFW could hamper his physical activities.

The examiner prepared an addendum to his report in September 
2003.  He noted that the shrapnel lay outside the cervical 
spine area, so the complaints and disability connected with 
the cervical spine were not due to the SFW or retained 
foreign body.  The examiner emphasized that examination of 
the veteran had revealed no evidence of muscle atrophy, 
tissue loss, fracture or dislocation of the cervical spine, 
or neurologic deficit.  Range of motion at the time of 
examination was within normal limits.  The examiner reported 
the existence of mild degenerative osteoarthritis of the 
cervical spine due to the veteran's age.  However, he felt 
that this arthritis was not related to the SFW.  The examiner 
again commented that the SFW was very superficial and there 
was no objective evidence to explain the severe subjective 
complaints of the veteran.  The examiner again opined that 
there was no contraindication to employment.

In his substantive appeal of February 1998, the veteran 
claimed that that SFW to his neck resulted in severe pain, 
swelling, and "prolonged smelling discharge."  

Turning to the evaluation of the muscle injury, the medical 
opinions have consistently associated the shrapnel wound to 
injury of Muscle Groups XXII.  The medical evidence and 
opinion has consistently shown that the SFW was not a through 
and through wound, but instead was only superficial.  This 
wound apparently did not require multiple debridements, 
removal of burnt tissue, open drainage, or sutures.  There is 
no lay or medical evidence that this wound resulted in 
arterial, tendon, or nerve damage.  

Based on this medical evidence and opinion, the Board finds 
that the preponderance of the most probative medical evidence 
is against a finding that the SFW had resulted in vascular or 
nerve damage.  While the private examiners appear to report 
more severe symptomatology, their reports provided little 
information regarding findings on examination.  Therefore, 
these opinions carry little probative weight.  As the medical 
evidence is clear that there is no vascular or nerve 
involvement regarding the residuals of the shrapnel wound, 
consideration of the diagnostic criteria at 38 C.F.R. 
§§ 4.104 and 4.120-24a is not warranted.

The veteran is currently evaluated as having a moderate 
muscle injury due to his in-service shrapnel wound.  The 
Board finds that an increase in evaluation to moderately 
severe is not warranted in the present case.  There is no 
contemporaneous or subsequent medical evidence that the 
veteran's wound resulted in prolonged infection or sloughing 
of soft parts.  There is no evidence that the wound required 
prolonged hospitalization.  The veteran has complained of 
severe pain and severely limited functional ability.  
However, there is little objective medical evidence to 
support the existence of these signs and symptoms.  

The examinations since the mid-1990s have found the neck SFW 
to be superficial in nature.  They have reported no atrophy 
and, at its worst, muscle strength had only a slight loss at 
a level of 4.  They have consistently failed to find loss of 
substance in Muscle Group XXII, or any loss of underlying 
deep fascia or muscle substance.  

The medical examinations have noted slight to moderate loss 
of motion in the cervical spine.  Of particular significance 
in this regard is the medical opinions of October 1998 and 
September 2003.  These examiners found that the current 
functional limitations in the neck were not due to the SFW, 
but instead to arthritis that was the result of the veteran's 
age.  Therefore, even the minimal functional limitation in 
the neck has been attributed to a nonservice-connected origin 
and an increased evaluation under the orthopedic criteria at 
38 C.F.R. § 4.71a and 4.73 is not authorized.  As the 
symptomatic flare-ups are attributed to a nonservice-
connected origin, consideration of the provisions of 
38 C.F.R. § 4.40 and 4.45 is not warranted.  Regardless, the 
VA examiners have consistently found no significant loss of 
motion, muscle strength, atrophy, lack of endurance, 
fatigability, or incoordination associated with this muscle 
injury.  Based on this medical evidence, the Board finds that 
the SFW to the neck is no more than moderate in nature.  

Based on the objective examination findings and the medical 
opinions noted above, the Board must conclude that only 
minimal symptomatology can be attributed to the SFW of the 
neck, even during periods of symptomatic flare-up.  While the 
veteran has asserted that his symptoms resulting from the SFW 
are severe in nature, the Board finds that he lacks the 
medical expertise to determine the etiology of the symptoms 
associated with his neck and cervical spine.  See Espiritu, 
supra.  In addition, the Board finds that in light of the 
September 2003 opinion that could not find objective evidence 
to support the veteran's claimed severe symptoms, the 
veteran's lay evidence is not credible.  See Washington v. 
Nicholson, 19 Vet. App. 362, 366-67 (2005). 

Finally, the veteran appears to contend that his service-
connected disability warrants an extra-schedular evaluation 
due to marked interference with his employment.  According to 
38 C.F.R. § 3.321(b)(1), in the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The veteran has made no claim, nor is there any medical 
evidence of, frequent hospitalizations due to his SFW of the 
neck.  The veteran has reported that he has done manual labor 
his entire life.  However, he has not presented any specific 
evidence of losing employment or being unable to obtain 
employment due to his SFW of the neck.  The most probative 
medical opinions noted above have consistently noted that the 
SFW to the neck is merely superficial and that the veteran's 
claimed severe symptoms are not supported by the objective 
evidence.  The Board finds that the residuals of the 
veteran's SFW to the neck have only been of a mild negative 
impact on his ability to work, and has not caused a marked 
interference with employment.  Thus, the level of 
interference with the veteran's industrial abilities due to 
his service-connected SFW is fully contemplated in his 
current evaluation under the Rating Schedule.  Based on this 
evidence, the Board finds that the veteran's service-
connected SFW of the neck does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, this issue does not warrant referral 
for extra-schedular evaluations.

Based on the above analysis, the Board finds that a 
preponderance of the evidence is against an increased 
evaluation for a SFW of Muscle Group XXII.  While the veteran 
is competent to report his symptoms, the medical findings do 
not support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology associated with his shrapnel wound, his lay 
evidence is not credible.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against any 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the neck with retained metallic 
foreign body is denied.

REMAND

The veteran has claimed that his service-connected 
disabilities have rendered him unable to find and maintain 
gainful employment.  See 38 C.F.R. § 4.16  The veteran claims 
that he has only done manual labor his entire life.  He is 
currently service connection for PTSD rated 30 percent 
disabling, disfiguring scars of the head/face/neck rated 30 
percent disabling, residuals of a SFW to the neck rated 10 
percent disabling, and scrotal hernia and SFW to the back of 
the head both rated as noncompensable.  In the current case, 
the veteran's private physicians have provided statements in 
which the veteran's service-connected disabilities were noted 
to be severe and had resulted in his inability to work.  Some 
VA examiners in March 1996 and January 1999 noted opinions 
that the veteran's service-connected disabilities, primarily 
his PTSD, have made it impossible for him to obtain gainful 
employment.  Recent VA examiners of August 2003 have found 
only mild symptomatology and little interference in 
employability.  However, even these examinations are not 
consistent as the VA examiner that conducted a scar/skin 
examination in August 2003 appears to have found that the 
veteran's SFWs have resulted in severe and debilitating 
headaches that limit his employability.

Finally, the Board notes that the AOJ was instructed in the 
remand April 2004 to obtain a VA compensation examination 
that would allow a proper determination of the issue of TDIU.  
See Stegall, supra.  Such an examination was not obtained by 
the AOJ.  Based on the conflicting opinions regarding the 
severity, residuals, and level of interference with 
employability; the Board finds that a VA compensation 
examination is needed to determine in a comprehensive fashion 
the level of industrial inadaptability caused by the 
combination of the veteran's service-connected disabilities.  
On remand, such an examination must be obtained.

Prior to May 2005, the veteran's scars from SFWs to the right 
temple, right mandible, and the back of his head were 
separately evaluated.  However, by rating decision of May 
2005, the RO combined the evaluation of these scars and the 
SFW scar on the veteran's neck into a single rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800 for disfiguring 
scars, and rated this disability as 30 percent disabling.  In 
this rating decision, the RO determined that this evaluation 
was inextricably intertwined with the evaluation of the 
veteran's muscle injury to the neck.  He was also informed 
that no further action was required on his part in this 
matter.

Historically, the veteran's muscle injury of the neck has 
been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5322.  
The Board finds that the combined evaluations of the 
veteran's disfiguring SFW of his face, head, and neck are not 
inextricably intertwined with the issue of the evaluation of 
his muscle injury to the neck.  That is, the criteria for 
evaluating the neck scar under 38 C.F.R. § 4.118 is not 
similar to the criteria for evaluation the muscle injury 
under 38 C.F.R. § 4.55 and 4.73.  See Hoyer v. Derwinski, 1 
Vet. App. 208 (1991).

However, the Board finds that the matter of the evaluation of 
the disfiguring scars is inextricably intertwined with the 
issue of entitlement to TDIU, if the evaluation of the SFW 
scars was properly before the Board.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  As the veteran has 
potentially relied on the assertions of the RO to his 
detriment, the issue of the evaluation of his disfiguring SFW 
scars must be remanded so that the veteran may be informed of 
his appellate rights and responsibilities.  The issue of TDIU 
will be held in abeyance until the instructions of this 
remand are completed.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding the issue of 
entitlement to TDIU.  The VCAA 
notification must also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AOJ should schedule the veteran for 
a VA compensation examination to determine 
the severity of his multiple service-
connected disabilities.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected PTSD; disfiguring scars 
of the head, face, and neck; SFW to the 
neck; SFW to the back of the head; and 
scrotal hernia.  The examiner should 
identify any findings related to the 
service-connected disabilities and fully 
describe the extent and severity of those 
symptoms.  

The examiner should then provide for the 
record an opinion on the overall level of 
industrial inadaptability caused by the 
veteran's service-connected disabilities, 
acting in combination.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  The AOJ must reissue the May 2005 
decision that awarded a 30 percent 
evaluation for the veteran's disfiguring 
scars of the head, face, and neck.  The 
veteran should be informed of his 
appellate rights and the need to submit a 
timely Notice of Disagreement (NOD) with 
this determination in order to obtain 
appellate review by the Board.  Only if a 
timely NOD and (after the issuance of a 
SOC) Substantive Appeal are received, 
should this issue be referred back to the 
Board.

4.  Finally, readjudicate the veteran's 
claim for TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


